PER CURIAM.
This is an original proceeding in habeas corpus to be let to bail. Petitioner stands charged in the district court of Pontotoc county with the crime of robbery with firearms. Bail was denied by the committing magistrate and by the district judge of Pontotoc county.
Upon an examination of a transcript of the testimony tallen at the preliminary trial, we are of the opinion that the petitioner is entitled tO' bail. Bail is fixed in the sum of $10,000, conditioned as provided by law, to be approved by the court clerk of Pontotoc county.